Case 2:19-cv-00466-LEW Document 36 Filed 10/02/20 Page 1 of 2                PageID #: 383




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

A.M., a minor, by and through             )
her mother, SHAEL NORRIS,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )              Case No. 2:19-cv-00466-LEW
                                          )
CAPE ELIZABETH SCHOOL                     )
DISTRICT, et al.,                         )
                                          )
                     Defendants,          )


                   ORDER APPROVING MINOR SETTLEMENT

       Before the Court is Plaintiff’s Consent Motion for Approval of Minor Settlement.

(Motion, ECF No. 35). Defendants have been consulted and support the motion.

        Local Rule 41.2 requires court approval for any settlement of a minor child’s

claim. To approve a settlement of a minor’s claim, the Court “must review the terms of

the compromise and settlement and assure itself that the settlement is fair, reasonable and

in the best interests of the minor.” Corey v. Corey, 803 A.2d 1014, 1016-17 (Me. 2002)

(quoting and approving Holbrook v. Anderson Corp., 756 F. Supp. 34, 38 (D. Me. 1991)).

       I have reviewed the documents filed by the Plaintiff and find that the terms and

conditions of the settlement, as set forth in the Plaintiff’s motion, to be fair, reasonable,

and in the best interest of the minor child. I approve the settlement set forth in the

motion. Shael Norris is authorized to sign the proposed documents that are necessary to

conclude the settlement.
Case 2:19-cv-00466-LEW Document 36 Filed 10/02/20 Page 2 of 2                  PageID #: 384




        As the Plaintiff points out in her motion, this case does not involve monetary

damages. The complaint sought declaratory and injunctive relief, not compensatory or

punitive damages. Therefore, Rule 41.2’s provisions regarding management and payment

of funds are not applicable here.

       Within 30 days of this Order, Plaintiff shall file with the Court an affidavit verifying

that any and all discipline connected to the underlying events in this case has been

expunged from the A.M.’s records. I will dismiss the case with prejudice upon receipt of

the Plaintiff’s affidavit.


       Plaintiff’s Motion for Approval of Minor Settlement (ECF No. 35) is GRANTED.


SO ORDERED.

       Dated this 2nd day of October, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE
